Citation Nr: 0927770	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-16 382	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety and depressive reaction.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.

4.  Entitlement to service connection for diabetic distal 
sensory neuropathy.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

7.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 until April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

The Board previously considered this appeal in March 2005, 
February 2006 and July 2007 and remanded the claim for 
additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1968 until April 1970.

2.	On June 30, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his/her 
authorized representative, submitted a statement in June 2009 
in which he withdrew all issues currently on appeal.  Thus, 
the Veteran has withdrawn this appeal in its entirety and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.








ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


